—Appeal by the defendant from a judgment of the County Court, Westchester County (Cirigliano, J.), rendered July 12, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see, People v Gaimari, 176 NY2d 84, 94; People v Scott, 168 AD2d 523). Its determination should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, we have reviewed the minutes of the Grand Jury testimony and find that the integrity of the Grand Jury was in no way impaired by the People’s presentation of the evidence (see, CPL 190.30 [1]; People v Thomas, 213 AD2d 73, 76-77; cf., People v Louissant, 240 AD2d 433).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Copertino, J. P., Santucci, Krausman and Florio, JJ., concur.